Stevens, J.,
delivered the opinion of the court.
This is an action of asswmpsit instituted by appellant, a corporation, as plaintiff in the court below, to recover the price of certain goods, wares, and merchandise bought by the Jackson Jitney Car Company. The suit, however, was instituted against M. A. Lewis and others, officers and agents of the Jackson Jitney Car Company; the declaration charging that the defendants were partners in trade doing business under the partnership name of “Jackson Jitney Car Company.” The defendants pleaded the general issue, and also filed a special plea averring that the defendants were not liable either as individuals or partners; that they did not purchase the goods; but, on the contrary, that the Jackson Car Company, a domestic corporation, duly chartered under the laws of the state of Mississippi and doing business as a corporation, in fact purchased the goods sued for. With the special plea the defendants filed a copy of the charter of the said corporation. The plaintiff filed a replication challenging the corporate power of the Jackson Jitney Car Company to buy the goods sued for, alleging that these goods were bought for purposes of resale in a mercantile business conducted by the defendants in connection with the jitney business, and that the said corporation had no power to do a mercantile business. A demurrer was interposed to the replication and by the court sustained. The plaintiff declined to plead further, and thereupon a judgment was entered in favor of defendants, from which the plaintiff prosecutes this appeal.
*594The charter of the corporation is brief and in general terms. Among other, things, it provides that, “the purpose for which it is created: to own and operate' automobiles and motor cars for hire and to conduct a general automobile and taxicab business for the carriage of passengers for hire in the city of Jackson, Mississippi, and territory adjacent thereto,” and that the rights and powers are those conferred on corporations by chapter 24, Mississippi Code of Í906. There is no question about the legality of the charter, the enrollment thereof, or the due organization of the corporation as such. The argument of appellant on this appeal submits the proposition that the officers and agents of a corporation are its servants with authority to act only within the scope of corporate powers, and that when they depart from their agency or authority or, in other words, when they do any acts that are ultra vires, the individuals acting for the corporation become personally liable as partners.
As we construe the record and the position taken by counsel for appellant, the claim of appellant and its entire argument is based upon the assumption that the corporation, the Jackson Jitney Car Company, did not possess the charter power to purchase the goods sued for. If the corporation had the power and the defendants in purchasing the goods acted for the. corporation, then the argument for appellant has no application to the real issue. In our opinion the question may be limited to the one question of power or no power. The charter expressly provides that the company may “conduct a general automobile and taxicab business for the carriage of passengers.” This language is most general in its terms. In the prosecution of its business the company had power to do whatever is necessary for the successful administration of a general automobile and taxicab business. A primary need would be motor vehicles and parts or supplies for such vehi*595cles. It is conceded that the goods, wares, and merchandise sued for are automobile supplies. The itemized account sued on shows the character of these supplies. As said by Mr. Cook, in his work on Corporations (7th Ed. vol. 3, par. 681):
“The decision in any particular case turns largely on the questions of who is complaining; against whom the complaint is made; and what relief is sought.”
This is a suit by the seller of automobile supplies sold and delivered to the officers and agents of a corporation lawfully chartered to do a general automobile business. It is not a question involving the sale by the Jackson Jitney Car Company of the same goods to third parties. This is not a controversy between the state and the company chartered. If the appellant as the seller contracted with the defendants as officers and agents of the Jackson Jitney Car Company and delivered to them goods for the use and benefit of the corporation, how can appellant be heard to question the secret motive of the corporation to appropriate the goods purchased to stock a mercantile business which the corporation has no power to conduct? When the Jackson corporation bargained for and appellant sold the goods sued for, the sale transaction was complete and the goods became the property of the purchasing corporation. Tf the statement of Mr. Cook (vol. 3, supra, on page 2260) that “officers incur no personal liability when avowedly contracting on behalf of the company” be correct, then this case should be affirmed. But wé need not enter into any discussion of circumstances under which officers and agents of a corporation become personally liable. This action is not one sounding in tort or based upon the fraud or misrepresentation of the officers. This is an action based upon the contract. The plea of the defendants charges that the corporation bought the goods. To meet this charge, appellant submits a -question of law, not an issue of *596fact. The charge is that as a matter of law the corporation had no power to buy the goods, and in this we think the appellant is in error. It does have the power to buy motor vehicles, parts of vehicles, or any supplies necessary in the conduct or prosecution of its business. If the Jackson corporation has the power to purchase these supplies, it does not concern appellant what becomes of these supplies after they are bought and delivered. To permit appellant to question the motives of the Jackson corporation in buying the supplies and to follow the goods, and to inquire whether any of them have been sold to third parties, would be to allow appellant to supervise the internal affairs of the corporation. The purchase of the goods is one thing, and the use of them by the corporation is another and entirely different question.

Affirmed.